Citation Nr: 1214693	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-43 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left elbow disorder.

2.  Entitlement to service connection for a left elbow disorder.

3.  Entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980, as well as additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, January 2007, and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of issues of entitlement to service connection for a left elbow disorder and entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1992 RO rating decision denied the appellant's application to reopen a claim of entitlement to service connection for a left elbow disorder.  The appellant was notified of the denial in the same month but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in March 1992 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran is service-connected for lumbosacral strain, rated as 60 percent disabling. 

4.  The competent evidence of record indicates the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision denying service connection for a left elbow disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the March 1992 RO rating decision in connection with the Veteran's application to reopen a claim of entitlement to service connection for a left elbow disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Application to Reopen

The Veteran's initial claim of entitlement to service connection for a left elbow disorder was denied by an RO rating decision dated in November 1990.  This rating decision indicates that the basis for the RO's denial was a lack of evidence of a left elbow disorder in service and nothing shown on the report of a VA medical examination dated in December 1988.  The Veteran filed an application to reopen a claim of entitlement to service-connection for a left elbow disorder in February 1992.  In March 1992, the RO denied the Veteran's request to reopen the previously disallowed claim citing a lack of evidence showing a relationship between the elbow disorder and service.  The Veteran did not timely appeal this decision.

The evidence before VA at the time of the March 1992 final denial consisted of the Veteran's service treatment records, a December 1988 report of a VA medical examination, and VA treatment records dated through November 1989.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the November 1990 and March 1992 RO rating decisions became final because the Veteran did not file a timely appeal of either. 

The claim of entitlement to service connection for a left elbow disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In June 2003 the Veteran filed a request to reopen the claim of entitlement to service connection for a left elbow disorder.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen the claim of entitlement to service connection for a left elbow disorder in June 2003.  In a March 2004 rating decision, the RO denied the Veteran's request to reopen his claim for service connection for a left elbow disorder because the Veteran failed to provide any new and material evidence.  Following the RO's denial in March 1992, additional evidence was associated with the claims file, including an in-service Individual Sick Sleep that indicates that the Veteran was disposed to quarters and bed rest for 24 hours due to arm pains incurred in the line of duty; a VA treatment note, dated in March 2002, that indicates that an X-ray of the left elbow was negative for fracture but revealed small calcification around the triceps tendon suggestive of tendon calcification; and a VA treatment note, dated in June 2002, indicating chronic left forearm pain. 

The Board has carefully reviewed the newly submitted evidence.  The Board finds that the evidence is both new and material.  The evidence is new as it was not of record at the time of the prior final denial. 

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for a left elbow disorder the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition, the Board notes that under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The new evidence that was obtained and submitted in regard to the Veteran's claim for a left elbow disorder includes an indication that the Veteran sought medical attention for arm pain during service and, therefore, evidence that the Veteran's current left elbow disorder may have been incurred in service.  As such, the evidence raises a reasonable possibility of substantiating the claim by triggering the Secretary's duty to assist by meeting the criteria requiring the provision of a medical examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds the evidence to be both new and material and the request to reopen the previously denied claim of entitlement to service connection for a left elbow disorder is granted.  38 C.F.R. § 3.156(a).

III.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected lumbosacral strain. 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA has defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  But factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected only for lumbosacral strain, evaluated as 60 percent disabling.  As such, the Veteran meets the criteria for consideration of entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirement of 38 C.F.R. § 4.16(a).

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.

In a VA treatment note, dated in May 2010, the Veteran's physician stated that the Veteran had CLBB on the basis of a history of disk disease and chronic muscle spasm.  It was noted that the Veteran had a history of chronic L4 radiculopathy with musculoskeletal low back pain and a history of status post lumbar surgery times two, with the last surgery being a lumbar L3, L4, and L5 exploration and L4-L5 discectomy in August 2005.  The physician reported that the Veteran had been unable to perform his previous employment as a landscaping contractor since his back surgery.  The physician stated "I believe [the Veteran] is unemployable given his chronic medical conditions."

In a VA treatment note, dated in June 2010, the Veteran's physician stated that the Veteran was unable to perform his previous job as a landscape contractor.  The physician further stated: "I believe [he] is not employable secondary to his service connected back disease."

In a Social Security Administration (SSA) disability decision it was indicated that the Veteran had severe impairments, including his back condition, and that he had a functional capacity to perform less than sedentary work.  He was also noted to be unable to perform sustained work activities in an ordinary work setting on a regular and continued basis.  The Veteran was reported to have a high school education.

In September 2010 the Veteran was afforded a VA Compensation and Pension (C&P) spine examination.  The Veteran was noted to have worked in landscaping but that his lumbar spine limited any and all functions due to an inability to lift even light objects.  The Veteran was then reported to have been employed as an instructor and driver at a mental health institution.  However, he was unable to sit for long periods of time and had decreased function secondary to medications causing drowsiness.  The Veteran indicated that he would have to pull the van over if he had an attack of pain while driving.  After examination the examiner rendered the opinion that the Veteran's service-connected disability did not preclude sedentary employment.  The examiner stated that the Veteran would need to be allowed to take breaks and to stand and stretch.  Lifting was noted to be precluded.

In a VA treatment note, dated in January 2011, the Veteran reported that he used to work in the landscaping industry.  It was noted that this was clearly out of limits for him at that time.  The physician noted that given the Veteran's chronic back disease, and chronic medication use for such, it was very unlikely that the Veteran could obtain and retain any type of job.  It was noted that while the physician felt that the Veteran was unemployable, a consultation would be placed to Vocational Rehabilitation to further evaluate his case.

The Veteran was examined by a Vocational Rehabilitation specialist in January 2011.  In the report of the specialist, dated in February 2011, the Veteran was noted to have a desire to work, however it was noted that the Veteran expressed reluctance to work or undergo retraining to embark on an alternative career because of the constant pain and deterioration of his service connected injuries.  The Veteran reported that he worked for many years in the landscaping business but due to his back problems and current medication was unable to perform the physical labor necessary to be successful in his former business.  He was asked about the possibility of using his gardening expertise working in a garden center and he replied that due to his inability to stand, walk, or sit, except for very short periods of time, and the amount of pain medication he is prescribed, he could not work in a retail environment.  

The Veteran underwent a Vocational Rehabilitation Assessment in March 2011.  The counselor found that the Veteran did not have the skills or training to compete for employment that is not contraindicated by the effects of his disability.  Therefore, he was found to have not overcome the effects of his service-connected disability.  It was found that there was no suitable occupational goal to be identified, and there was no reasonable expectation that rehabilitation services would return him to suitable gainful employment.

In a statement, dated in March 2011, a Vocational Rehabilitation counselor found that the Veteran was currently infeasible to participate in a program of rehabilitation services and profit from the services secondary to his service-connected disability.  

The Board finds that entitlement to a TDIU is warranted.  As noted above, the Veteran meets the schedular criteria for the award of TDIU.  In addition, the evidence reveals that the Veteran's service-connected lumbosacral strain disability renders the Veteran unemployable.  Although a VA examiner stated in September 2010 that the Veteran was not precluded from sedentary work with adequate accommodations, a VA physician has stated that the Veteran's service-connected back disability prevents the Veteran from working.  In addition, a VA Vocational Rehabilitation counselor found the Veteran to be infeasible for training due to his service-connected disability.  The Board notes that the Veteran has a high school education and his prior work experience was as a landscape contractor.  Based upon the opinion of the Veteran's VA physician, the Veteran's educational level, the physically strenuous nature of the Veteran's prior employment, SSA's determination that the Veteran is severely impaired, and the determination that the Veteran was infeasible for a rehabilitation program due to his service-connected disability, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation.  As such, entitlement to a TDIU is granted.


ORDER

The Veteran's previously denied claim for service connection for a left elbow disorder is reopened, and to this extent the appeal is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a left elbow disorder and entitlement to an evaluation in excess of 60 percent disabling for lumbosacral strain status post laminectomy and discectomy.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran reported at his hearing before the undersigned Veterans Law Judge in May 2011 that he was treated for a left elbow disorder while in-service at Fort Benning, Georgia.  Review of the claims file reveals that service treatment records have been obtained and associated with the claims file, including a treatment record from Fort Benning.  The Veteran has submitted an Individual Sick Slip not included in the obtained service treatment records.

In August 2003 the Department of the Army, U.S. Army Reserve Personnel Command, responded to a request for service treatment records indicating that the records of discharged, retired and deceased Army personnel are not maintained by the Agency and that inquiries should be sent to the National Archives and Records Administration (NARA).  In addition, it was noted that medical/health records were located the Department of Veterans Affairs (RMC).  The claims file reveals that an inquiry was made to the RMC regarding the Veteran's service treatment records and it was reported that "SMR is a no record at the RMC."  As such, on remand, additional attempts should be made to obtain and associate with the claims file any additional service treatment records.

A review of the claims file reveals that the Veteran was found to be disabled by the SSA.  However, the records regarding this determination have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his left elbow disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Review of the claims file reveals an indication that the Veteran was treated for left arm pain in service and that the Veteran has been treated for left arm and hand pain, including carpal tunnel syndrome, post service.  In addition, the Veteran indicated at the hearing before the undersigned Veterans Law Judge in May 2011 that he has had left elbow symptoms since service.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding his left elbow.

The Board notes that the most recent VA examination evaluating the Veteran's lumbosacral strain was performed in September 2010.  Since that time, at the hearing before the undersigned Veterans Law Judge in May 2011, the Veteran reported that his back disorder had increased in severity.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his lumbosacral strain disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Review of the claims file reveals that the Veteran had service in the United States Army Reserves.  However, the Veteran's period of service in the United States Army Reserves, including periods of active duty, active duty for training, and inactive duty for training, is unclear.  On remand, attempts must be made to verify the Veteran's periods of service.

Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Contact the National Archives and Records Administration (NARA) and/or any other appropriate records repository as deemed necessary for retired military hospital records, and request from the appropriate depository that any hospital reports pertaining to evaluation and treatment of the Veteran at Fort Benning, Georgia, be obtained.  Efforts to procure the relevant records should continue until either the records are received, or until specific information that the records sought do not exist or that further efforts to obtain them would be futile is received.  Copies of all requests/responses should be associated with the claim file.  Also inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them.  Allow an appropriate period of time within which to respond.

4.  Verify all periods of service to include all active duty and Reserve service.  If the information requested cannot be obtained, such should be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e).

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left elbow disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left elbow disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

6.  Thereafter, schedule the appellant for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's lumbosacral strain disability.  The claims folder should be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner should record the full history of the disorder, including the appellant's account of symptomatology and the relevant medical evidence of record, and identify all manifestations of the Veteran's lumbosacral strain disability. 

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free low back motion. 

In addition, if possible, the examiner should state whether the lumbosacral strain disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present. 

The examiner must also state whether the Veteran has bowel or bladder problems related to his lumbosacral strain disability, to include a description of any symptomatology. 

All findings and conclusions should be set forth in a legible report.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


